Citation Nr: 1624813	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-15 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for psoriasis and, if so, whether service connection for psoriasis is warranted.

2. Whether new and material evidence has been received to reopen a claim of service connection for psoriatic arthritis and, if so, whether service connection for psoriatic arthritis is warranted.

3. Entitlement to service connection for leukemia, to include as due to Camp Lejeune water exposure and/or due to (medications taken for) psoriasis and psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1956 to July 1959.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claims of service connection for psoriasis and psoriatic arthritis, and from an August 2013 rating decision that denied service connection for leukemia.  The July 2011 rating decision was issued by the Huntington, West Virginia RO and the August 2013 rating decision was issued by the Louisville, Kentucky RO.  The Veteran's claims file is in the jurisdiction of the Huntington, West Virginia RO.

In the Veteran's June 2012 and July 2014 VA Forms 9, substantive appeals, he requested a hearing before the Board.  However, in a statement received in October 2015, he withdrew those requests.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for leukemia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed October 1991 rating decision denied service connection for psoriasis and psoriatic arthritis based essentially on a finding that neither of those disabilities was related to the Veteran's service; a subsequent rating decision in January 1993 (that is also final) continued the denial.

2. Evidence received since the January 1993 rating decision that denied service connection for psoriasis and psoriatic arthritis is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.

3. It is reasonably shown that the Veteran's psoriasis is related to his service.

4. It is reasonably shown that the Veteran's psoriatic arthritis is caused by his psoriasis.


CONCLUSIONS OF LAW

1. The January 1993 rating decision that continued the denial of service connection for psoriasis and psoriatic arthritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2. New and material evidence has been received to reopen the issues of entitlement to service connection for psoriasis and psoriatic arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Service connection for psoriasis is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4. Service connection for psoriatic arthritis is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In particular, this decision reopens and grants the Veteran's claims of service connection for psoriasis and psoriatic arthritis.  As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of VA's duty to notify and assist on these matters.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

I. Legal Criteria, Factual Background, and Analysis

New and Material

The Veteran's claims for service connection for psoriasis and psoriatic arthritis were denied initially by an October 1991 rating decision, based essentially on a finding that neither of the claimed disabilities was related to his service.  The Veteran did not appeal the October 1991 rating decision, or submit new and material evidence within one year of that decision; therefore, the October 1991 rating decision is final.  A January 1993 rating decision continued the denial of service connection for psoriasis and psoriatic arthritis, finding that no new and material evidence had been submitted to reopen the claim.  The Veteran did not appeal the January 1993 rating decision nor was new and material evidence received within one year of that decision; therefore, it too is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).  

In an informal claim received in March 2011, the Veteran requested to reopen his claims of service connection for psoriasis and psoriatic arthritis.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Evidence received since the January 1993 rating decision includes the report from a VA examination conducted in April 2015.  For reasons that will be explained in greater detail directly below, the Board finds that this new evidence addresses the basis for the prior denial of the Veteran's claims, relates to an unestablished fact necessary to substantiate the claims of service connection for psoriasis and psoriatic arthritis, and therefore raises a reasonable possibility of substantiating such claims.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claims for entitlement to service connection for psoriasis and psoriatic arthritis are reopened.

Service connection - De Novo Review

At the outset, the Board finds that the Veteran is not prejudiced by the Board's proceeding with de novo review of his claims without returning them to the RO for their initial de novo consideration upon the Board's reopening of the claims because the below decision grants the Veteran's claims for service connection for psoriasis and psoriatic arthritis.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Psoriasis 

The Veteran seeks service connection for psoriasis.  His service treatment records, to include his July 1959 service separation physical examination report, are silent for any complaints, findings, treatment, or diagnoses relating to a skin disability.  The Veteran contends, however, that he developed a skin rash on his head, legs, and left side while serving in Vieques and the Panama jungle.  At the time, a corpsmen gave him some ointment which helped with the itching, but he was never given a diagnosis.  It was not until after a few years after his separation from service that he sought medical treatment and his private physician diagnosed his skin condition as psoriasis.  See May 2012 statement from the Veteran.

To support his claim, the Veteran submitted a statement from his spouse who stated that the Veteran had a skin rash at the time of their marriage in December 1959.  She also recalled that he had a skin rash while they were dating, to include when he was still in service (the Veteran separated from service in July 1959).  It was not until April 1960, however, that he sought treatment from a private dermatologist and was told he had psoriasis.  See July 2014 statement from the Veteran's spouse.

The Veteran's service personnel records confirm his service in Vieques, Puerto Rico and Panama from March 1957 to May 1957.

In April 2015, the Veteran was provided a VA examination to determine whether he had a current diagnosis of psoriasis and, if so, whether such was related to his service.  The examiner was asked specifically to discuss the Veteran's and his spouse's lay statements regarding any in-service incidents and chronicity of symptomatology in his or her opinion.  

On April 2015 VA examination, the examiner diagnosed psoriasis but noted that it was currently in remission.  He also reviewed the Veteran's claims file, to include his service treatment records, postservice treatment records, and lay statements, and opined that the Veteran's psoriasis was "at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the Veteran reported having skin lesions in 1960, which were diagnosed as psoriasis by a local dermatologist.  He also stated, "As a physician, I believe and respect [the Veteran's] chronological history and statement.  Psoriasis is [a] disease of chronic and recurrent condition, and it also get [sic] remission with proper treatment as [E]nbrel."

In light of the April 2015 VA examiner's opinion, the Board finds that the competent evidence of record reasonably establishes that the Veteran's psoriasis is related to his service.  Significantly, there is no competent evidence to the contrary in the record and the Board finds no reason to question the credibility of the Veteran's account that he suffered from skin rashes in service.  See Barr v. Nicholson, 21 Vet, App. 303 (2007) (noting that a Veteran is competent to testify as to symptoms he experiences); McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (implying that allegations of a skin disorder of boils, blotches, rash, soreness, and itching since service was the type of condition lending itself to lay observation and might not need medical evidence).   Accordingly, service connection for psoriasis is warranted.

Psoriatic Arthritis

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two. 

The evidence includes postservice treatment records showing that the Veteran has been given a diagnosis of psoriatic arthritis; and this decision (above) grants service connection for psoriasis.  Therefore, what remains to be shown to establish secondary service connection for psoriatic arthritis is that it was caused or aggravated by his psoriasis.  The postservice treatment records diagnosing psoriatic arthritis note that the Veteran has a diagnosis of psoriasis and state that the arthritic changes shown in his X-rays are consistent with psoriatic arthritis.  See, e.g., September 1997 treatment record from the National Institute of Health Clinical Center.  The Veteran has also submitted an Internet article which explains that psoriatic arthritis is "a form of arthritis that affects some people who have psoriasis . . . Most people develop psoriasis first and are later diagnosed with psoriatic arthritis, but the joint problems can sometimes begin before skin lesions appear."  

In light of the foregoing, and with resolution of reasonable doubt in the Veteran's favor, as is required, such evidence suffices to establish the requisite nexus between his psoriasis and psoriatic arthritis.  Accordingly, service connection for psoriatic arthritis is warranted.
ORDER

The appeal to reopen a claim of service connection for psoriasis is granted, and service connection for psoriasis is also granted.

The appeal to reopen a claim of service connection for psoriatic arthritis is granted, and service connection for psoriatic arthritis is also granted.


REMAND

The Veteran seeks service connection for leukemia.  It is his main contention that his leukemia is due to Camp Lejeune water exposure.  

On December 17, 2015, VA announced plans to propose expanded disability benefits eligibility for veterans exposed to contaminated water at Camp Lejeune.  See News Release, VA Office of Public and Intergovernmental Affairs, VA Plans to Propose Expanded Disability Benefits Eligibility for Veterans Exposed to Contaminated Water at Camp Lejeune (Dec. 17, 2015), available at http://www.va.gov/opa/pressrel/pressrelease.cfm?id=2743.  The News Release stated, in reference to Camp Lejeune, that "[f]rom 1953 to 1987, water sources at the base were contaminated with industrial solvents that are correlated with certain health conditions" and that the VA Secretary "decided to propose presumptions of service connection for certain conditions associated with these chemical solvents."  Leukemia was identified as a condition that the VA Secretary intends to propose creation of a presumption of service connection for.  The News Release further stated that "VA is working on regulations that would establish these presumptions" and that "VA cannot grant any benefit claims based on the proposed presumption of service connection for these conditions until it issues its final regulations."

The Veteran's service personnel records show he was stationed at Camp Lejeune at various times throughout his active duty service from July 1956 to July 1959.  His postservice treatment records also show he has a diagnosis of chronic lymphocytic leukemia.  In light of the December 2015 VA announcement to propose creation of a presumption of service connection for leukemia related to service at Camp Lejeune between 1953 and 1987, and considering that the Veteran served at Camp Lejeune within that timeframe and has a current diagnosis of leukemia, the Board concludes that remand is required.  After the applicable regulations related to the proposed presumption of service connection related to Camp Lejeune have been established, or at any other time deemed appropriate if the claim may be granted, the Veteran's claim must be readjudicated.

If it is determined that the Veteran's claim may not be granted as due to Camp Lejeune water exposure, the Board notes that in a May 2012 statement, the Veteran also contended that his leukemia may be secondary to the medications he has been prescribed for his psoriasis and psoriatic arthritis (and, in particular, Enbrel).  The Veteran's claim has not yet been developed or adjudicated on a secondary service connection theory of entitlement.  See 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	After the applicable regulations related to the proposed presumption of service connection related to Camp Lejeune have been established, or at any other time deemed appropriate if the claim may be granted, the Veteran's claim for service connection for leukemia must be readjudicated.  

2. 	If the Veteran's claim for service connection for leukemia may not be granted as due to Camp Lejeune water exposure, all appropriate development should be undertaken to adjudicate his claim as secondary to (the medications taken for) psoriasis and psoriatic arthritis.

3. 	After a readjudication of the Veteran's claim, if the benefit sought remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


